Citation Nr: 1418604	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-38 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to August 7, 2008, for an increased evaluation to 10 percent for the torn medial meniscus of the left knee.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to July 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in March 2009 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of a September 2013 appellate brief.

The claim of service connection for hepatitis C is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The claim for an increased rating for the torn medial meniscus of the left knee was received on August 7, 2008; there is no evidence of worsening of the condition within one year prior to the claim for increase.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 7, 2008, for a 10 percent rating for the torn medial meniscus of the left knee are not met. 38 U.S.C.A.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

With respect to the claim for an earlier effective date, the claim arises from the Veteran's disagreement with the effective date assigned in connection with the assignment of a 10 percent evaluation effective August 7, 2008, for the torn medial meniscus of the left knee.  Where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With regard to this "duty to assist," the claims file contains service treatment records, reports of post-service treatment, and VA provided the Veteran with an examination in December 2008 in connection with his claim filed in August 2008.  See 38 U.S.C.A. § 5103A(a)- (d).

Because the determinative factor on the issue of entitlement to an effective date prior to August 7, 2008, for the torn medial meniscus of the left knee is the date of receipt of the Veteran's claim for increase, additional VA examination would have no bearing on the appeal as to this matter.  There is no reasonable possibility that such an examination would substantiate the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate each claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Effective Date

The general rule regarding effective dates is found at 38 U.S.C.A. § 5110(a): Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

The effective date of an award of increased compensation to a Veteran shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110(b)(2).

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a).


Analysis
	
In this case, the Veteran is seeking an effective date earlier than August 8, 2008, for the 10 percent evaluation assigned for the torn medial meniscus of the left knee.

By way of history, the RO granted service connection for the torn medial meniscus of the left knee in an August 1972 rating decision, and assigned a ten percent evaluation effective on July 20, 1971, the date following discharge.  The Veteran did not submit a notice of disagreement within one year notice of the rating assigned and the decision became final. See 38 U.S.C.A. § 7105.

As a result of a January 1977 VA examination, the RO decreased the rating for the torn medial meniscus of the left knee to 0 percent in a January 1977 rating decision,  effective April 1, 1977.  The Veteran did not submit a notice of disagreement within one year notice of the rating assigned and the decision became final. See 38 U.S.C.A. § 7105.

In July 1979, the Veteran filed a claim for increase.  In a July 1979 rating decision, the RO continued the 0 percent rating for the torn medial meniscus of the left knee.  The Veteran did not submit a notice of disagreement within one year notice of the rating assigned and the decision became final. See 38 U.S.C.A. § 7105.

On August 7, 2008, the RO received from the Veteran a claim for increased rating for his service-connected torn medial meniscus of the left knee.

On VA examination in December 2008, range of motion testing was 0 to 115 degrees with no instability, but objective evidence of pain following repetitive motion testing.

As a result in a March 2009 rating decision, the RO granted a higher evaluation of 10 percent for the torn medial meniscus of the left knee.  The higher evaluation was granted effective August 7, 2008, the date of receipt of the claim for increase.  See 38 U.S.C.A. § 5110(b).  The rating of 10 percent was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, based on slight impairment of the knee.

In letters to the VA, the Veteran has indicated that he seeks an effective date for this disability dating back to the 1972 rating decision.  See VA Form 9 received October 2009.

The determination with respect to the Veteran's earlier effective date claim turns on when the Veteran filed his claim for an increased rating.  

To the extent that Veteran is not asserting that he filed an earlier formal or informal claim, prior to August 7, 2008; the provisions of 38 U.S.C.A. § 5110(a) require that the effective date shall not be earlier than the date of receipt of application therefor.
There is no indication or suggestion from the Veteran of any claim he believes he filed but is not associated with the claims file.

The Board can find no legal basis to award an earlier effective date for the increased rating.  Subsequent to the award of service connection in August 1972 and a noncompensable rating in July 1979, the Board can find no date of claim for an increased rating for this disability earlier than the currently assigned effective date of August 7, 2008.  Additionally, there is no indication or contention of a worsening of the Veteran's condition within one year prior to the August 7, 2008, date of claim for increase.  Accordingly, an effective date earlier than August 7, 2008, for a 10 percent rating for the torn medial meniscus of the left knee is not warranted.

In part, the appellant's argument is nothing more than a freestanding claim for an earlier effective date.  The only remaining possibility in this case is that the claim can be processed as some form of freestanding claim for earlier effective dates even though the prior regional office decisions assigning effective dates were not appealed to the Board and became final.  However, such a possibility vitiates the rule of finality.  Accordingly, to the extent that the Veteran has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the prior regional office decisions, his appeal will be dismissed.  Rudd v.Nicholson, 20 Vet. App. 296 (2006).

Here, the appellant had the limited ability to appeal the effective date of the 10 percent evaluation to the extent that he could show a prior un-adjudicated claim or that there was evidence of an increase in severity in the one year prior to this claim.  However, he is legally precluded from seeking re-adjudication of the prior, final decisions.

As the preponderance of the evidence is against the claim for an effective date earlier than August 7, 2008, for a 10 percent rating for the torn medial meniscus of the left knee, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date prior to August 7, 2008, for the 10 percent disability evaluation for the torn medial meniscus of the left knee is denied.


REMAND

In this case, the Veteran contends that after he was involved in a motor vehicle accident in service that he received a blood transfusion.  He states that he was unconscious and hospitalized for several days.  He also suggests possible exposure to hepatitis C while receiving air injector inoculations and as a first responder.  His DD 214 reflects his MOS was wireman.  The Veteran was diagnosed with hepatitis C in June 2001.  

Although the Veteran's primary set of service treatment records do not reflect the presence of hepatitis, reports of contact with other service member's blood, a blood transfusion, or any evidence of a motor vehicle accident during service, the RO should seek to obtain and associated with the claims file the Veteran's records of hospitalization in the 98th General Hospital in Frankfurt, Germany.  See 38 U.S.C.A. § 5103A(a)-(c).  Such records are generally stored separately from the primary set of service treatment records.  Additionally, the Veteran is asked to submit any evidence of a blood transfusion during service including dates of hospitalization.  

Also, the Board does not find the April 2009 VA examination opinion to be sufficient evidence to decide the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In this regard, it is not clear that the VA examiner was aware of all relevant facts.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Specifically, a private treatment record and VA treatment records note the Veteran reported significant risk factors for hepatitis C, to include intranasal cocaine use, prior to his June 2001 diagnosis.  See August 2001 private treatment records; May 2008 VA treatment record.  The Board requests an additional medical opinion to reconcile the Veteran's entire history to include his report of cocaine use post-service and his report that he contracted hepatitis C from a blood transfusion during service.  

On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all relevant records of VA and non-VA health care providers who have treated him for hepatitis C but that may not have been previously obtained by the RO.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.

2. Contact the Veteran and ask him to furnish any evidence showing that that he had a blood transfusion during service, to include dates of in-service hospitalization.

3. The RO should attempt to obtain any of the Veteran's records of hospitalization in the Frankfurt Army Hospital or 98th General Hospital in Frankfurt Germany between August 1969 to May 1970.

4. After completion of the above development, request that a VA examiner review the claims file, and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that hepatitis C had its clinical onset in service, or is otherwise related to active duty. 

The examiner should reconcile any opinion with the service treatment records, post-service treatment records and the Veteran's written statements, and particularly address his post-service risk factors, (i.e. cocaine use) and his assertions of exposure to hepatitis C through air gun inoculations and claimed blood transfusion in service. 

If the reviewing examiner determines that a medical examination of the Veteran is required to answer the questions posed by the Board, such an examination should be conducted.

A rationale should be provided for all opinions rendered.

5. If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


